                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                            )
                      Plaintiff,                      )
                                                      )
 vs.                                                  )      CASE NO. DNCW3:11CR98
                                                      )      (Financial Litigation Unit)
                                                      )
 LISA ROLLINS-HILL,                                   )
  a/k/a Lisa Buza Hill,                               )
                                 Defendant,           )
 and                                                  )
                                                      )
 GRH DEVELOPMENT RESOURCES LLC,                       )
                     Garnishee.

                        ORDER OF CONTINUING GARNISHMENT

       THIS MATTER is before the Court on the Answer of GRH Development Resources LLC

as the Garnishee. On October 18, 2012, the Honorable Max O. Cogburn, Jr., sentenced the

Defendant to five months’ of community confinement on her conviction of Wire Fraud in violation

of 18 U.S.C. § 1343. Judgment in the criminal case was filed on October 18, 2012 (Doc. No. 21).

As part of that Judgment, the Defendant was ordered to pay an assessment of $100.00 and

restitution of $807,506.39 to the victim of the crime. Id.

       On August 19, 2020, the Court entered a Writ of Continuing Garnishment (“Writ”) (Doc.

No. 42) to the Garnishee, GRH Development Resources LLC. The Defendant and Garnishee were

individually served with the Writ on August 28, 2020. The Garnishee filed an Answer on

September 15, 2020 (Doc. No. 48) stating that at the time of service of the Writ, the Garnishee had

in its custody, control or possession property or funds owned by the Defendant, including non-

exempt, disposable earnings. The Defendant did not request a hearing, and the statutory time to

do so has elapsed.




       Case 3:11-cr-00098-MOC-DSC Document 50 Filed 10/09/20 Page 1 of 2
       IT IS THEREFORE ORDERED that an Order of Continuing Garnishment is hereby

ENTERED in the amount of $388,292.18 computed through August 19, 2020. The Garnishee

shall pay the United States the lesser of (1) twenty-five percent of the Defendant’s disposable

earnings which remain after all deductions required by law have been withheld or (2) the amount

by which the Defendant’s disposable earnings for each week exceed thirty times the federal

minimum wage, as well as one hundred percent of all 1099 payments. See 15 U.S.C. § 1673(a).

The Garnishee will continue said payments until the debt to the Plaintiff is paid in full or until the

Garnishee no longer has custody, possession or control of any property belonging to the Defendant,

or until further Order of this Court.

       Payments should be made payable to the United States Clerk of Court and mailed to:

                              Clerk of the United States District Court
                                       401 West Trade Street
                                  Charlotte, North Carolina 28202

       In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number DNCW3:11CR98.

       IT IS FURTHER ORDERED that the Garnishee will advise this Court if the Defendant’s

employment is terminated at any time by the Garnishee or the Defendant.

       The Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset

Program. Under this program, any federal payment the Defendant would normally receive may be

offset and applied to this debt.

       SO ORDERED.                  Signed: October 9, 2020




      Case 3:11-cr-00098-MOC-DSC Document 50 Filed 10/09/20 Page 2 of 2
